—In a proceeding pursuant to Election Law article 16 and CPLR article 78, inter alia, to invalidate the respondent’s bylaws pertaining to the election of tenant representatives, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Kohn, J.), entered October 7, 1994, which, inter alia, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that Election Law § 6-138 is inapplicable to the conduct of the election of a tenant representative to the respondent’s governing board (see, Election Law § 1-102). We note in this regard that the respondent properly exercised its statutory authority when it promulgated by-laws pertaining to the election at issue (see, Public Housing Law § 30 [5]; see also, Matter of New York Post Corp. v Moses, 10 NY2d 199, 205).
The petitioner’s remaining contentions are without merit *584(cf., Matter of Atkin v Onondaga County Bd. of Elections, 30 NY2d 401; Moldonado v Rodriguez, 523 F Supp 177). Mangano, P. J., Bracken, Sullivan and Hart, JJ., concur.